   Case 3:19-cv-02281-K Document 37 Filed 01/02/20                Page 1 of 2 PageID 342



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                               Case No. 3:19-cv-02281-K

        Plaintiff,                                       Plaintiff’s Notice of Recently
                                                         Decided Authority
        v.

 MATCH GROUP, INC., a corporation,

            Defendant.



       Plaintiff the Federal Trade Commission respectfully gives notice to the Court and parties

as follows:

       1.       On December 31, 2019, the United States District Court for the District of Utah

issued an opinion denying the defendants’ motion to dismiss in FTC v. Nudge, LLC et al., No.

2:19-cv-00867-RJS-EJF (D. Utah Dec. 31, 2019).

       2.       A copy of the opinion is attached as Exhibit A.

                                             Respectfully submitted,

DATED: January 2, 2020                       /s/ Zachary A. Keller_________
                                             ZACHARY A. KELLER
                                             M. HASAN AIJAZ
                                             MATTHEW WILSHIRE
                                             Texas Bar No. 24087838 (Keller)
                                             Virginia Bar No. 80073 (Aijaz)
                                             California Bar No. 224328 (Wilshire)
                                             Federal Trade Commission
                                             1999 Bryan St. Ste. 2150
                                             Dallas, Texas 75201
                                             T: (214) 979-9382 (Keller)
                                             T: (214) 979-9386 (Aijaz)
                                             T: (214) 979-9362 (Wilshire)
                                             F: (214) 953-3079
                                             Email: zkeller@ftc.gov; maijaz@ftc.gov;

                     PLAINTIFF’S NOTICE OF RECENTLY DECIDED AUTHORITY
                                              1
   Case 3:19-cv-02281-K Document 37 Filed 01/02/20                Page 2 of 2 PageID 343



                                             mwilshire@ftc.gov
                                             Attorneys for Plaintiff
                                             FEDERAL TRADE COMMISSION


                                CERTIFICATE OF SERVICE

       On January 2, 2020, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).




                                                                             /s/ Zachary A. Keller
                                                                                 Zachary A. Keller




                   PLAINTIFF’S NOTICE OF RECENTLY DECIDED AUTHORITY
                                            2
